DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.  
The Examiner respectfully disagrees with the argument from pages 5-7 that the prior art of Economy (US20150284586A1) cannot be used in combination to provide the teachings of molding and micro-texturing.  While the Examiner acknowledges that Economy teaches an ATSP powder blended with additives to form a coating bonded onto a substrate [0091], the Examiner holds the previous rejection accounts for this; that Economy is not used in the previous rejection to teach a mold or a micro-textured surface, but to teach the ability of the ATSP powder to compress and sinter to form.  Economy teaches that the ATSP powder consolidates and sinters to form a coating onto an aluminum substrate when compressed and heated by a Carver press [0091]; however, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that using a press or mold coated with a demolding agent, instead of using lubricating additives and a “roughened” aluminum substrate surface to promote adhesion taught by Economy [0091], could form a consolidated bulk material not bonded with a metal surface.  The teachings from Economy would allow for the formation of a compressed powder molded article with a micro-textured surface, when in combination with the metallic mold and formation of a micro-textured surface taught by Kamibayashiyama (US20110272896A1).
The Examiner acknowledges the amendments to claims 1 and 2.

Allowable Subject Matter
Claims 1, 2, 4, and 5 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, “a foam material with a typical density of 0.36-0.53 g/cm3 and then grounding the foam material to produce the powder of the fully cured network polymer”, were not disclosed in prior art.  
The prior art of Kamibayashiyama (US20110272896A1) teaches a method for producing a micro-textured dimpled surface on high performance engineering polymers [0005, Claim 14] comprising: loading a polymeric body into a metallic mold [0047, Claim 14], wherein the mold is configured with a micro-textured pillared surface on at least one face (Figs. 12, 13; [0047]); thereby creating the micro-texturing surface on the polymer that is in contact with the micro-textured pillared surface on the at least one face of the mold (Figs. 16, 17; [0005, 0025, 0047]).  
The prior art of Economy (US20150284586A1) teaches the aromatic thermosetting copolyester ATSP [Abstract] taught by the instant case.  Economy teaches end-cap types and ratio [0054, Table 2], oligomers and ratio [0111], and additives [0062], that are identical or nearly identical to the values disclosed by the instant claims 2, 4, and 5.
The prior art of Pandey (US20110085932A1) teaches degassing, heating, and consolidating a powder into billet form, which is a bulk sample, in a vacuumed hot pressing process [Abstract].  Pandey teaches powder hot press processing from 1 minute to 8 hours, at 149-482°C, under uni-axial pressure of about 35-690MPa [Claim 3].
These references, alone or in combination with other prior arts, do not provide a grounds for rejection of claim 1, as they do not teach a foam material with a typical density of 0.36-0.53 g/cm3, grounded to produce the powder of the fully cured network polymer.
Therefore, claim 1 is allowable, and its respective dependent claims 2, 4, and 5 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742